DETAILED ACTION
This action is in response to the RCE containing amendments and remarks filed 06/01/2022 in which claim 1 has been amended, claim 23 is newly added, and claims 2, 6, 9 and 13-15 have been canceled, thus claims 1, 3-5, 7-8, 10-12 and 16-23 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive.
Regarding Applicants’ argument that the proposed modification to replace the poly(acrylic acid) polyanion of Lee with a silica nanoparticle polyanion as taught in Bravo “is impermissible because it would both change the principle by which Lee operates and render Lee unsuitable for its intended purpose”; the Examiner disagrees. Applicants argue that Lee teaches the importance of using specifically polyacrylic acid as the polyanion because it forms a microfibrous structure that enables precise pore size control and therefore it would not have been obvious to substitute silica polyanions because they are not a polymer known to form the special microfibrous structure.  However, Lee is not seen to strictly limit the polyanions to PAA, while it is noted as the exemplary polyanion [0010], and specifically notes a wide range of polymers may be used [0035], “it is possible to sue other anions” [0072] and specifically noted high mw PAA is only used when smaller pore size is desired [0132].  While it is also noted that the polyanions sued should enable the microfibrous structure [0072], no specific list is given of which polyanions might result in this structure, and thus one of skill in the art would not have been dissuaded from trying any specific polyanions.  Further, the benefits to surface roughness and thus surface properties attributed to the silica nanoparticles in Bravo provide motivation to try using them as the polyanion.  Further still, the examiner suggests the polyanions need not be silica in some of the layers closest to the base substrate (as in the rejection), and thus some PAA may be included for the benefit of pore size, while the outer layers use silica for the benefit of surface properties.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-8, 11-12, 16-19 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2016/0137802 A1 (hereinafter “Lee”) in view of Javier Bravo, et al, Transparent Superhydrophobic Films Based on Silica Nanoparticles, Langmuir 2007 23 (13), 7293-7298 (hereinafter “Bravo”).
Regarding claims 1, 3-4, 8, 11, 18-19 and 21 Lee discloses a multilayer coating, and method of forming it, comprising a plurality of layers having alternating charge, the plurality of layers comprising: 
A base substrate (either positively or negatively charged and which may be a plastic slide, non-woven web or non-woven fabric, i.e. a fixed layer comprising a first polymer having a charge), which is coated in multiple polycation and polyanion bilayers which are sequentially deposited (starting with whichever has a charge opposite that of the substrate and is thus considered the charged polymer adhesion layer), and then a fluorosilane (trichloro(lH, lH, 2H, 2H-perfluorooctyl)-silane, i.e. the functional layer comprising at least a superhydrophobic material) is deposited on the surface via chemical vapor deposition to render the film having a contact angle with water of over 150 degrees; [0004], [0010], [0012], [0035], [0037], [0040], [0045], [0047], [0088], [0177]).
Lee does not disclose an inorganic layer comprising a plurality of particles having a charge as claimed, and thus does not disclose specifically wherein the functional layer is not in contact with the inorganic layer in the base layer, and is silent to any hexadecane contact angle.
However, with regard to a layer of inorganic particles, Bravo discloses a superhydrophobic film which is created by a layer by layer coating process wherein bi layers of polyanion/polycation are deposited on a surface wherein the surface most bilayers use silica nanoparticles as the polyanion because they are negatively changed and provide control of the surface roughness (Introduction, Experimental Section, Conclusions).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the coating as disclosed by Lee by using silica nanoparticles as the anionic layer in at least the outermost bilayers as disclosed by Bravo in order to enhance the surface roughness to optimize superhydrophobicity.
With regard to the functional layer not being in contact with the inorganic layer in the base layer, Lee discloses that the substrate may be positively or negatively charged, and that the first layer deposited (i.e. polyanionic or polycationic) is chosen to be that which is opposite charge to the substrate layer, and may include an odd or even number of bi layers which effects which charge/material is the top most ([0035]-[0041]), and is thus seen to disclose coating wherein the substrate is negatively charged or positively charged, and may have a surface which is cationic or anionic. Thus in the combined invention of Lee in view of Bravo, the top surface before silane CVD may be either the silica nanoparticle (anionic) or the cationic polymer ([0035]), and thus embodiments wherein the fluorosilane CVD functional layer is not in contact with the inorganic (silica) layer in the base layer, because the cationic polymer is the last layer applied before CVD, are seen to be disclosed.
With specific regard to “wherein the first polymer is a cationic polymer and the second polymer is a cationic polymer”, the first polymer and adhesion layer have a charge opposite that of the nanoparticle; however the specific charge of each is not addressed, however choosing either pair of pos/neg charge arrangement for each would have been obvious to try as there are only two finite options to choose from; thus both options are seen to be obvious/disclosed. This would result in a cationic polymer and an anionic nanoparticle; OR/AND an anionic polymer and a cationic nanoparticle. Thus either and both are seen as obvious. Similarly, the base substrate polymer (i.e. first polymer) may be positively or negatively changed (as above), and thus it would have been obvious to try all the combinations, of which the combination where the base/first polymer is a cationic polymer, the second polymer is a cationic polymer and an anionic nanoparticle, is an obvious combination.
With regard to the limitation “wherein the surface of the multilayer coating exhibits a hexadecane contact angle of at least about 150°”, No details of the hexadecane contact angles are given. However, since Lee in view of Bravo discloses the same composition as claimed in claim 1, it is asserted, absent evidence to the contrary, that one would reasonably expect that the multilayer coating of Lee in view of Bravo inherently has the same properties as the multilayer coating recited in claims 1, and 21.  Specifically, it is asserted that the hexadecane contact angles will be at least 150°.  See MPEP 2112.01.
Regarding claim 5 Lee in view of Bravo discloses the multilayer coating of claim 1, and since Lee in view of Bravo discloses the same composition as claimed in claim 1, it is asserted, absent evidence to the contrary, that one would reasonably expect that the multilayer coating of Lee in view of Bravo inherently has the same properties as the multilayer coating recited in claims 1, and 21.  Specifically, it is asserted that the charge density of the layers are as claimed.  See MPEP 2112.01.
Further, the charge density of the layers is not specifically disclosed however Lee discloses that the charge density of the layers effects their formation and thus properties [0138], [0141].  Therefore the charge density on the layers effect the properties of the coating and its formation are thus charge density of the layers is a result effective variable. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate charge density of the layers including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 7 and 22 Lee in view of Bravo disclose the multilayer coating of claim 1, wherein as in the rejection of claim 1 and 21 the first polymer and adhesion layer have a charge opposite that of the nanoparticle; however the specific charge is not addressed, however choosing either pair of pos/neg charge arrangement for each would have been obvious to try as there are only two finite options to choose from; thus both options are seen to be obvious/disclosed. This would result in a cationic polymer and an anionic nanoparticle; OR/AND an anionic polymer and a cationic nanoparticle. Thus either and both are seen as obvious.
Regarding claim 12 Lee in view of Bravo disclose the multilayer coating of claim 1, wherein the multilayer coating has a thickness of from 250-500 nm Lee [0095]. 
Regarding claim 16 Lee in view of Bravo discloses the multilayer coating of claim 1, wherein the precise tilt angles of the theoretical combined invention cannot be known; and no details of the hexadecane contact angles or tilt angles are given. However, since Lee in view of Bravo discloses the same composition as claimed in claim 1, it is asserted, absent evidence to the contrary, that one would reasonably expect that the multilayer coating of Lee in view of Bravo inherently has the same properties as the multilayer coating recited in claims 1, and 21.  Specifically, it is asserted that the tilt angles will be as claimed.  See MPEP 2112.01.
Regarding claim 17 Lee in view of Bravo discloses the multilayer coating of claim 1, wherein the coating may be applied to a non-woven web or non-woven fabric [0035], i.e. which are considered meshes.

Claims 10 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Bravo further in view of Lee, Kang Kug, and Chong H. Ahn. “Superhydrophilic Multilayer Silica Nanoparticle Networks on a Polymer Microchannel Using a Spray Layer-by-Layer Nanoassembly Method.” ACS Applied Materials & Interfaces, vol. 5, no. 17, 2013, pp. 8523–8530., doi:10.1021/am401945w. (hereinafter “Lee2”, as provided in the IDS dated 05/17/2017).
Regarding claim 10 Lee in view of Bravo discloses the mesh article of claim 1, but does not disclose the functional layer is patterned.
However Lee2 discloses a similar multilayer coating comprising a plurality of layers having alternating charge, the plurality of layers comprising alternating negatively charged silica nanoparticles with positively charged PDDA having a pattern of (-SiO2/+PDAC)n coated on a substrate (Abstract, Scheme 1, Fig. 1, Sec. 2.2.), wherein the functional layer functional layer is patterned in order to use the coating for a functional microfluidic device that uses a pattern of hydrophobic vs. hydrophilic pattern to alter fluid flow (Abstract, Conclusion, Scheme, Fig. 1). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to use the nanoparticle coated mesh as disclosed by Lee in view of Bravo in a pattern in order to create an end use devices such as the microfluidic device of Lee2 or to otherwise effect fluid flows on the coated objects.
Regarding claim 23 Lee in view of Bravo discloses the mesh article of claim 1, but does not disclose wherein the first polymer and second polymer comprise polydialkyldiallylammonium
However Lee2 discloses a similar multilayer coating comprising a plurality of layers having alternating charge, the plurality of layers comprising alternating negatively charged silica nanoparticles with positively charged PDDA having a pattern of (-SiO2/+PDAC)n coated on a substrate (Abstract, Scheme 1, Fig. 1, Sec. 2.2.). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the article of Lee in view of Bravo by using for the cationic polymer the cationic polymer PDDA/PDAC as disclosed by Lee2 because this involves the simple substitution of known anionic polymers used in multilayer polyelectrolyte films using silica as the cationic layer to obtain the predictable result of forming a functional multilayer coating.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Bravo further in view of Wang, Suhao, et al. “Filter Paper with Selective Absorption and Separation of Liquids That Differ in Surface Tension.” ACS Applied Materials & Interfaces, vol. 2, no. 3, 2010, pp. 677–683., doi:10.1021/am900704u. (hereinafter “Wang”, as provided in the IDS dated 05/17/2017).
Regarding claim 20 Lee in view of Bravo discloses the mesh article of claim 17 which is a filter mesh but does not disclose specifically the method of filtration it is used in and thus does not discloses a method of separating a liquid mixture comprising a polar liquid and a non-polar liquid, the method comprising contacting the article of claim 17 as claimed.
However Wang discloses using nanoparticle covered meshes to separate oil and water (Abstract, 3rd paragraph introduction), the method comprising contacting the paper filter/ with the liquid mixture under conditions effective to afford permeation of the polar liquid or the non-polar liquid through the article (see Fig. 1 and Sec. 2.1.).  
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to use the nanoparticle coated mesh as disclosed by Lee in view of Bravo to separate oil and water as disclosed by Wang because this is a known use of nanoparticle coated filter meshes in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773